Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russel Culbertson on 29 June 2022.
Claim 19 of the application has been amended as follows: 
Claim 19 (Cancelled). 

Allowable Subject Matter
Claims 9-15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach or suggest printing a number of layers of gripping element material with a multi-material 3D printing system to form a gripping element structure, concomitantly with forming the gripping element structure, printing a sensor of the gripping element with the multi-material 3D printing system, and embedding at least one camera into the gripping system concomitantly with printing the number of layers of the gripping element material, in combination with the other limitations of the independent claim. 
Rau teaches the concomitant three dimensional printing of a robot gripper and a sensor material, but Rau fails to teach embedding at least one camera into the gripping system concomitantly with printing the number of layers of the gripping element material. Previously Hussain was cited for teaching this, but Applicant argued that Hussain taught the embedding of CMOS electronics, not a CMOS sensor, and this was found persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742